Exhibit 10.85

 

LICENSE AGREEMENT

 

This License Agreement (this “Agreement”) is made and entered into as December
2, 2004, by and between Senetek PLC, a company formed under English law with its
registered office at 3 Howard Road, Eaton Socon, St Neots, Cambridgeshire, PE19
3ET, England and with its corporate headquarters located at 620 Airpark Road,
Napa, California 94558 (“Senetek”), and Ferrosan A/S, a company formed under the
laws of Denmark with its corporate headquarters located at Sydmarken 5, 2860
Soeborg, Denmark (“Licensee”).

 

BACKGROUND

 

  A. Senetek has developed and holds certain patents and other proprietary
intellectual property and other rights relating to the use as a skin care or
cosmetic product of formulations containing Kinetin.

 

  B. Licensee desires to market and sell skin care and cosmetic products
containing Kinetin in the Authorized Channels within the Territory (all as
hereinafter defined).

 

  C. Senetek is willing to grant Licensee the right to market and sell such
products in the Authorized Channels within the Territory.

 

Accordingly, in consideration of the mutual promises, covenants, and conditions
set forth below, the parties agree as follows:

 

1. DEFINITIONS

 

When used in this Agreement, each of the following capitalized terms shall have
the respective meanings set forth in this Article.

 

1.1 “Affiliate” means any corporation, partnership, proprietorship or other
legal entity directly or indirectly controlled by, controlling, or under common
control with another legal entity, “control” meaning, for purposes hereof, the
effective power to elect at least a majority of the Board or Directors or other
management body of a legal entity or to effectively direct the management of a
legal entity, by the ownership of voting securities, by contract, or otherwise.

 

1.2 “Agreement Date” means the date of this Agreement first set forth above.

 

1.3 “Authorized Channels” means collectively:

 

(i) the” Mass Market Channel,” comprised of sales to chain and independent
pharmacies, including specialty pharmacies such as Boots, for resale anywhere
except “behind the counter”, and to food stores, chain food stores and mass
volume retailers (but excluding – to the extent allowed by EU competition rules
- active and direct sales to Bath & Body Works, Garden Botanika, Origins, Aveda
and “Masstige”



--------------------------------------------------------------------------------

retailers within The Limited Group of companies (“Masstige” being defined as a
retailer selling principally skin, body and hair care products exclusively under
its own brand name through retail establishments owned, operated, authorized or
licensed by such retailer under such brand name) and distributors which sell to
such retailers,

 

(ii) the “Prestige Channel”, comprised of sales to chain and independent
department stores and specialty cosmetics/skin care stores, day spas, medical
spas, resort spas and travel-related spas and distributors which sell to such
retailers,

 

(iii) the “Natural Products Channel”, comprised of sales to chain and
independent natural and health product retailers and distributors which sell to
such retailers,

 

(iv) the “Ethical Channel” , comprised of sales to physicians, medical clinics,
health maintenance organizations, chain and independent pharmacies for resale
“behind the counter” and other recognized prescription drug channels (but
excluding- to the extent allowed by EU competition rules- active and direct
sales in any such channel in the United States, Canada, Europe and Australia),
and

 

(v) the “Direct to Consumer Channel”, comprised of sales direct to consumers,
including through MLM, TV/tele-marketing, phone-mail orders, Internet
interactive web sites and other direct to consumer channels (but excluding -to
the extent allowed by EU competition rules- active and direct sales to consumers
in the United States, Canada, Europe and Australia over Licensee’s own Internet
interactive web sites).

 

If at any time during the Term of this Agreement Senetek’s existing license
agreements with The Body Shop (in the case of the exclusion in clause (i) above)
or Valeant Pharmaceuticals International (in the case of the exclusions in
clauses (iv) and (v) above) shall expire or terminate or be amended in a manner
no longer requiring such exclusion, Senetek shall give immediate notice to
Licensee and the definition of “Authorized Channels” shall automatically be
amended so as to eliminate such exclusion.

 

1.4 “Best Efforts” means that commercially reasonable degree of effort,
expertise, knowledge and resources which one skilled, able, familiar with and
experienced in the matters set forth herein would utilize and otherwise apply
with respect to fulfilling a like obligation subject to existing legal,
contractual and other restrictions.

 

1.5 “Calendar Quarter” means a period beginning on the first day of January,
April, July or October and ending on the last day of March, June, September, or
December, respectively.

 

1.6 “Confidential Information” means marketing, sales, financial, scientific,
and other non-public and/or proprietary information concerning the products,
projects, businesses and operations of a party or its Affiliates disclosed by
such party to the other party or its Affiliates or of which the other party or
its Affiliates gains knowledge in performing this Agreement.

 

1.7 “Contract Year” means a period beginning on any January 1 during the Term
and ending on the first to occur of December 31 of such calendar year or the
termination of this Agreement; provided, however, that the first Contract Year
shall commence on the Agreement Date and end on December 31, 2005.

 

2



--------------------------------------------------------------------------------

1.8 “Documentation” means the documentation relating to the Patents and Know-How
identified in Schedule 1.8.

 

1.9 “Final Adjudication” means any decision by a Governmental Entity of
competent jurisdiction if either (a) any and all appeals (including to other
Governmental Entities of competent jurisdiction) in connection with the
adjudication are exhausted or (b) the time for any such appeal shall have passed
without such appeal having been perfected.

 

1.10 “Government Entity” means any competent governmental agency, board,
authority, commission, court or other governmental entity having lawful
jurisdiction.

 

1.11 “Intellectual Property” means collectively the Patents, the Know-How and
such common law and statutory trademarks, trade names, copyrights, designs and
other proprietary rights related to or useful in the performance of this
Agreement that Senetek owns or has rights to on the Agreement Date except any as
to which Senetek or an Affiliate is subject to an agreement or commitment
precluding Senetek from making it available to Licensee.

 

1.12 “Know-How” means such special knowledge, trade secrets and technical or
other proprietary information, whether or not patented or patentable, owned or
controlled by Senetek or its Affiliates at any time prior to or during the term
of this Agreement specifically related to the development, manufacture or use of
the Products except any as to which Senetek or an Affiliate is subject to an
agreement or commitment precluding it from making it available to the Licensee,
provided, however, that Know-How shall not include any such special knowledge,
trade secrets or technical or other proprietary information to the extent the
same relates to Zeatin or any other analog of Kinetin.

 

1.13 “Net Sales” means the number of Units of Products sold to third party
customers that are not Affiliates less Trial Sizes and Units actually allowed or
credited by Licensee for returns of Products.

 

1.14 “Patents” means the patents for Kinetin set forth on Schedule 1.14.

 

1.15 “Person” shall be broadly construed to include any governmental entity,
legal entity or individual.

 

1.16 “Products” means the formulations Products set forth in Schedule 1.16, and,
subject to satisfactory results of permeation testing pursuant to Section 4.1,
those additional formulations which contain Kinetin and other products which the
parties may agree to include among the Products covered by this Agreement, which
shall be added to Schedule 1.16, but excluding (i) any product subject to
regulation as a prescription drug and (ii) any product with a concentration of
Kinetin of more than 0.09%.

 

1.17 “Royalty” means the royalty on Net Sales of Products provided for in
Section 3.3, and such royalty as the parties may agree at such time as they
agree to add any additional Products to this Agreement.

 

1.18 “Specifications” means the specifications for the initial Products set
forth in Schedule 1.16 and the specifications agreed to in writing by the
parties with respect to each other Product.

 

1.19 “Territory” means each country in the world.

 

3



--------------------------------------------------------------------------------

1.20 “Term” means the period starting on the Agreement Date and ending (if not
earlier terminated pursuant to the other terms of this Agreement) upon the
expiration of the last to expire of the Patents containing a Valid Claim.

 

1.21 “Trial Size” means a Unit that is a sampling vehicle with a fill weight
that is less than thirty percent (30%) of the fill weight of the regular
business Product and that is given to customers or end-use consumers free of
charge or at or below cost with the objective of generating trial and awareness
of Products.

 

1.22 “Unit” means an individual packaged unit of Product.

 

1.23 “Valid Claim” means any claim in an unexpired patent or patent application
included within the Patents that has not been disclaimed or held invalid or
unenforceable by a Governmental Entity of competent jurisdiction in a Final
Adjudication.

 

2. LICENSE

 

2.1 Grant of License. Senetek hereby grants to Licensee during the Term a
non-exclusive license under the Intellectual Property to manufacture, package,
market and sell products containing Kinetin set forth in Schedule 1.16 in the
Authorized Channels in the Territory, and the right to use the Documentation and
Senetek’s Confidential Information to facilitate such manufacture, packaging,
marketing and sale, in each case subject to the terms of this Agreement. If
Licensee desires to market and distribute Products in any channel of trade other
than the Authorized Channels, Senetek shall negotiate in good faith with respect
thereto, subject to any restrictions under existing contractual commitments of
Senetek and any prior rights of third parties with respect to the channel of
trade at issue. Licensee has developed the Products and owns the formulations.

 

2.2 Right of First Offer for Oral Formulation of Kinetin. During the Term,
Licensee shall have the right of first offer to obtain the right to develop,
make, have made and sell through the Authorized Channels oral formulations of
Kinetin for anti-aging, anti-oxidant and like neutriceutical applications,
provided that such right shall not apply to any product subject to regulation as
a prescription drug or any product protected through patents or other rights
owned by or vested in a third party as to which Senetek or its Affiliates have
not acquired the right to grant rights to Licensee after Best Efforts to obtain
such rights. Licensee shall have sixty (60) days from the date that Senetek
notifies Licensee that a third party is interested in pursuing such an
application of Kinetin to deliver an offer to Senetek setting forth in
reasonable detail the terms upon which Licensee would study, develop and
commercialize such a product. If Senetek elects not to accept Licensee’s offer
(or if no offer is made within such period), Senetek shall be free to grant such
rights to others on terms no better to such others than those last offered by
Licensee.

 

2.3 No Other Rights. It is expressly understood that this Agreement grants no
rights to Licensee except those express rights set forth in this Article 2.
Without limiting the foregoing, it is understood and agreed that Licensee has no
right pursuant to this Agreement to, and shall not, (i) actively or directly
sell Products other than into the Authorized Channel within the Territory to the
extent it is legally permissible to prohibit or restrict such activity, (ii)
manufacture, have manufactured, use or sell products containing Kinetin for skin
treatment that are not Products, or (iii) acquire or assert any co-ownership or
other proprietary interest in any of the Intellectual Property by virtue of its
manufacture, packaging, marketing or sale of products containing Kinetin,
whether alone or in combination with other

 

4



--------------------------------------------------------------------------------

active ingredients in which Licensee may have an ownership or other proprietary
interest. Upon any termination of this Agreement, Licensee shall have no right
of any kind with respect to the Know How or the Intellectual Property,
Documentation or Senetek Confidential Information other than the right to
complete the sale within six months of such termination of Products that are in
finished goods or work in process form on the date of termination, provided that
Licensee pays all amounts due with respect thereto. Except as expressly provided
in this Agreement, nothing in the foregoing sentence shall diminish Licensee’s
rights in any patent, trademark or other intellectual property that it may have
or develop during the Term of this Agreement other than any based upon the
Intellectual Property.

 

3. MANUFACTURE AND SALE OF PRODUCTS

 

3.1 Formulation Testing. Promptly after the Agreement Date Licensee shall submit
to Dr. Gerald McCullough, Department of Dermatology, University of California at
Irvine (“UCI”), adequate samples of each formulation proposed for Licensee
Product (except that such samples shall not include Kinetin) together with the
final specification for each such formulation. Licensee shall retain UCI to
conduct skin permeation testing of each such formulation following methodologies
developed with Senetek for the use of radio isotope labeled Kinetin compound and
shall direct UCI to send its report to both Licensee and Kinetin. If Licensee
wishes to extend its line of Licensee Product by the addition of new or modified
formulations, such formulations similarly shall be submitted to UCI for
permeation testing. Licensee shall bear the expenses of all such testing,
including the cost of UCI in obtaining radio isotope labeled Kinetin for use in
such tests. Licensee agrees that no formulation for which acceptable permeation
results are not so obtained shall be used for Licensee Product. Other than such
permeation testing and the in vitro testing described in Schedule 3.1, which has
been approved by Senetek, Licensee shall conduct no in vitro, animal or clinical
testing of any formulations containing Kinetin without the prior approval of
Senetek, such approval not to be unreasonably withheld or delayed.

 

3.2 Licensee Product Manufacturing, Packaging and Promotion. Licensee shall
manufacture all Products at its present contract manufacturer, or other well
reputed manufacturer or at Centre de Recherches Biocosmetiques. All Products
shall be manufactured in full compliance with all applicable cosmetic good
manufacturing practices requirements and all requirements of law. Unless
otherwise approved by Senetek, Licensee shall purchase its supplies of Kinetin
solely from Senetek’s authorized vendor at its prices in effect from time to
time. If Licensee desires to purchase its supplies of Kinetin from a source
other than Senetek’s authorized vendor, it shall obtain Senetek’s prior approval
of such new vendor, which approval shall not be unreasonably delayed or
withheld, and shall assure that the purity of Kinetin utilized by Licensee in
Products shall be no less than 99% with proof of biological activity and other
efficacy of the Products to be established by Licensee or its supplier using
such means and at such frequency as Senetek may reasonably require. Senetek
shall have the right to conduct reasonable audits of Licensee’s available
records and quality assurance/quality control procedures for raw materials,
componentry, packaging and finished product.

 

3.3 Royalty Due on Net Sales of Products. A royalty shall be due to Senetek with
respect to all Net Sales of those Products set forth in Schedule 1.16 by
Licensee or its Affiliates to Non-Affiliates calculated at the rate of EURO ***
per unit of 30 ml/0.05% Kinetin. Other sizes than 30 ml/0.05% will trigger a pro
rata royalty (e.g. 60 ml/0.05%) will trigger a EURO *** royalty. All Royalties
due shall be paid with respect to each Calendar

 

*** Confidential treatment has been requested

 

5



--------------------------------------------------------------------------------

Quarter within sixty (60) days after the end of such Calendar Quarter. Payments
shall be made by wire transfer to the bank account designated by Senetek from
time to time in Euros, and any late payments shall be subject to a handling
charge of one-and-one-half percent (1 1/2%) per month from the due date until
the date of payment. All Royalty payments shall be accompanied by a reasonably
detailed accounting setting forth the basis upon which such payment was
calculated. Royalties due shall not be subject to any offset for any claim
Licensee may have against Senetek unless and until such claim is approved by
Senetek in writing or is determined to be valid in a Final Adjudication pursuant
to the dispute resolution procedures set forth in this Agreement.

 

3.4 Minimum Net Sales. During the first Contract Year, Licensee’s Net Sales of
Products shall not be less than *** Units. Within sixty (60) days after the end
of the first and each subsequent Contract Year, Senetek and Licensee shall
negotiate in good faith with respect to the Minimum Net Sales to be required for
such Contract Year, provided that if the parties fail to reach agreement with
respect thereto by the end of the first Calendar Quarter, then the Minimum Net
Sales applicable to such Contract Year shall be the sum of the previous Contract
Year’s actual Net Sales of Licensee Product plus ten percent (10%) of the amount
by which such actual Net Sales exceeded the Minimum Net Sales for such Contract
Year.

 

4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTIES

 

4.1 REPRESENTATIONS, WARRANTIES AND COVENANTS OF LICENSEE

 

Licensee represents, warrants and covenants as follows:

 

4.1.1 Qualifications and Authorization. Licensee is a company duly formed,
validly existing and in good standing under the laws of Denmark with full
corporate power and authority to conduct its business as it is now conducted and
to enter into and perform this Agreement. Licensee is duly licensed or qualified
to do business and is in good standing in each jurisdiction in which its
operations or ownership of assets or its performance of this Agreement requires
such licensing or qualification.

 

4.1.2 No Conflict or Violation. Neither the execution, delivery or performance
of this Agreement, nor compliance by Licensee with any of the provisions hereof,
will (i) violate or conflict with any provision of the constituent instruments
governing Licensee, (ii) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the creation of
any encumbrance upon any of Licensee’s assets under, any of the terms,
conditions or provisions of any material contract, indebtedness, note, bond,
indenture, security or pledge agreement, commitment, license, lease, franchise,
permit, agreement, or other instrument or obligation to which Licensee is a
party, or (iii) violate any statute, rule, regulation, ordinance, code, order,
judgment, ruling, writ, injunction, decree or award applicable to Licensee,
except, in the case of each of clauses (i), (ii) and (iii) above, for such
violations, conflicts, breaches, defaults or creations of encumbrances which, in
the aggregate, would not have a material adverse affect on the business of
Licensee taken as a whole or any adverse effect on its ability to fully perform
this Agreement.

 

*** Confidential treatment has been requested

 

6



--------------------------------------------------------------------------------

4.1.3 Compliance with Laws. Licensee shall comply in all material respects with
all laws, regulations, ordinances, orders, decrees and other requirements
applicable to the storage, shipment, marketing and sale of the Products and the
manufacture of the Products. Without limiting the foregoing, Licensee shall
conduct appropriate stability testing of the Products, shall maintain and
implement appropriate quality control and quality assurance procedures for all
Products held in inventory, and shall, if possible and feasible itself, or its
appointed authorized agent, obtain and maintain all Product marketing approvals,
registrations or other permits necessary for the lawful packaging, storage,
shipment, marketing and sale of the Products in the Authorized Channels in each
country in which Products are sold.

 

4.1.4 Marketing Efforts; Promotion Commitment. Licensee will promote and market
the Products in a feasible and reasonable manner consistent with its efforts for
its other similar products. In advertising, promoting and packaging Products,
Licensee shall only make Product claims relative to Kinetin within the scope of
Schedule 4.1.4 unless other claims have been approved by Senetek, such approval
not to be unreasonably withheld or delayed, to assure that all claims are fully
supported by existing test data and other valid substantiating materials.
Licensee shall not make any comparative or parity claims for the Products in
relation to other Senetek licensees’ products based upon the relative
concentrations or efficacies of the Kinetin in Licensee’s and such other
licensees’ products, and packaging, advertising and promotional materials for
the Products shall not set forth the concentration of Kinetin except as may be
required by applicable law. All Product packaging shall include the following or
a similar statement: “Kinetin used under license from Senetek PLC”, with the
patent number of the Patent, if Senetek holds a patent in the country in
question.

 

4.2 Representations and Warranties and Covenants of Senetek.

 

Senetek represents, warrants and covenants as follows:

 

4.2.1 Qualifications and Authorization. Senetek is a corporation duly organized,
validly existing and in good standing under the laws of England, with full
corporate power and authority to conduct its business as it is now conducted and
to enter into and perform this Agreement. Senetek is duly licensed or qualified
to do business and is in good standing in California and each other jurisdiction
in which its operations or ownership of assets in connection with this Agreement
requires such licensing or qualification.

 

4.2.2 No Conflict or Violation. Neither the execution, delivery or performance
of this Agreement, nor compliance by Senetek with any of the provisions hereof,
will (i) violate or conflict with any provision of the Certificate of
Incorporation, Articles of Incorporation or other constituent instruments of
Senetek, (ii) violate, conflict with, or result in a breach of any provision of,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in a creation of any
encumbrance upon any of Senetek’s assets under, any of the terms, conditions or
provisions of any material contract, indebtedness, note, bond, indenture,
security or pledge agreement, commitment, license, lease, franchise, permit,
agreement, or other instrument or obligation to which Senetek is a party, or
(iii) violate any statute, rule, regulation, ordinance, code, order, judgment
ruling, writ, injunction, decree or award applicable to Senetek, except, in the
case of each of clauses (i), (ii) and (iii) above, for such violations,
conflicts, breaches, defaults or creations of

 

7



--------------------------------------------------------------------------------

encumbrances which, in the aggregate, would not have material adverse effect on
the business of Senetek and its Affiliates taken as a whole or any adverse
effect on its ability to perform this Agreement.

 

4.2.3 Patents. Senetek and its Affiliates own the Patents and either own or hold
licenses for the use of the other Intellectual Property and Documentation, and
have the full and unrestricted right to license them to Licensee. Senetek has no
knowledge of the existence of any patent or patent applications or trademark or
copyright owned or filed by any Person that would prevent Senetek from making or
having made the Senetek Products or prevent Licensee from selling Products in
the Authorized Channel within the Territory As of the date of this Agreement,
Senetek has not entered into any subsisting material license agreement with
respect to its Patents except as disclosed on Schedule 4.2.3. Except as
disclosed on Schedule 4.2.3, Senetek is not as of the date of this Agreement
involved in any material dispute with respect to the agreements identified on
such schedule.

 

4.2.4 Product Claim Substantiation; Testing Data. Senetek has made available to
Licensee all currently existing, and will continue to make available to Licensee
all future, Product claim substantiation and safety testing data related to the
Products, including all University of California—Irvine test data and copies of
“results” photographs taken by Canfield Scientific, as may be reasonably
necessary to permit Licensee to advertise and promote the Products in accordance
with this Agreement; provided, however, that Senetek shall not be required to
disclose such information to the extent that doing so would violate agreements
with others and it has used Best Efforts to obtain a waiver or amendment of such
provisions to permit such disclosure.

 

4.3 Survival. The representations and warranties made in this Agreement shall
survive the termination of this Agreement for the full period prescribed by the
statute of limitations applicable to claims for the breach of such
representation or warranty. The covenants of the parties made in this Agreement
shall continue in full force and effect after the termination of this Agreement
without limit.

 

5. CONFIDENTIAL INFORMATION AND ANNOUNCEMENTS

 

5.1 Senetek Confidential Information. Licensee shall not (a) use Senetek
Confidential Information except to perform its obligations under this Agreement,
or (b) disclose Senetek Confidential Information to any Person (except to its
employees and agents who reasonably require same for the purpose hereof and who
are bound to Licensee by the same obligations as to confidentiality) without the
express written permission of Senetek, unless such disclosure is required by
order of a court of competent jurisdiction.

 

5.2 Licensee Confidential Information. Senetek shall not (a) use Licensee’s
Confidential Information except to perform its obligations under this Agreement,
or (b) disclose Licensee’s Confidential Information to any Person (except to its
employees and agents who reasonably require same for the purpose hereof and who
are bound to Senetek by the same obligations as to confidentiality) without the
express written permission of Licensee, unless such disclosure is required by
order of a court of competent jurisdiction.

 

5.3 No License. The furnishing of Confidential Information by one party to the
other shall not constitute any grant, option or license to the other under any
Patent or Intellectual Property of Senetek or any intellectual property of
Licensee.

 

8



--------------------------------------------------------------------------------

5.4 Announcements. The parties will issue an agreed upon press release upon the
execution of this Agreement in the Form set forth in Schedule 5.4. Except for
such release and except as may otherwise be required by law or the listing rules
of any exchange on which either party’s securities may be listed or quoted, for
which the releasing party shall provide prior notice to the other party and the
opportunity to comment on any required disclosure, neither party will disclose
the terms of this Agreement to any other Person; provided, however, that each
party may make such disclosure of the terms of this Agreement to its employees
and agents as is necessary to permit such party to perform its obligations under
this Agreement; provided further that any such employee or agent agrees to
maintain the confidentiality of this Agreement; and provided further that either
party may make such disclosures of the terms of this Agreement as are necessary
to enter into license and other agreements that do not conflict with the terms
of this Agreement. Licensee acknowledges that this Agreement may be deemed to be
a “material contract” as that term is defined by Item 601(b)(10) of Regulation
S-K, and that Senetek may therefore be required to file such document as an
exhibit to reports or registration statements filed under the United States
Securities Act or Securities Exchange Act, provided that Senetek shall redact
commercial terms and file for confidential treatment to the extent permitted by
applicable rules of the United States Securities and Exchange Commission.
Notwithstanding the restrictions set forth in Section 5.1 and 5.2, either party
may disclose the results of any clinical studies or other technical data
concerning the Products conducted by it and, with the consent of the other
party, which shall not be unreasonably withheld or delayed, conducted by the
other party; provided, however, that such permitted disclosures shall not be
used to make comparative or parity effectiveness claims on the basis of
concentration levels of Kinetin in different products.

 

5.5 Release from Restrictions. The restrictions set forth in Sections 5.1 and
5.2 shall not apply to Licensee or Senetek Confidential Information disclosed to
the other party (i) that a party rightfully possessed before it received the
information from the other as evidenced by written documentation; (ii) that
subsequently becomes publicly available through no fault of that party; (iii)
that is subsequently furnished rightfully to that party by a third party that is
not an Affiliate and which is not known to be under restrictions on such
disclosure; or (iv) that is independently developed by an employee, agent or
contractor of such party.

 

5.6 Survival. The provisions of this Article 5 shall survive termination of this
Agreement and continue thereafter for a period of five (5) years.

 

6. BOOKS AND RECORDS

 

6.1 Books and Records. Licensee shall keep (and shall cause any permitted
contract manufacturer to keep) books and records sufficient to permit an
independent chartered accountant to verify Licensee’s compliance with all of the
representations, warranties and covenants contained herein. Such books and
records shall accurately reflect all amounts included in its calculation of
royalty due with respect to Products and shall be prepared in accordance with
generally accepted accounting principles, and Licensee shall maintain source
documentation of the amounts therein reflected. Such books and records shall be
preserved for a period not less than three (3) years after they are created
during and after the Term of this Agreement. Each party shall be permitted, on
thirty (30) days’ notice, to audit all appropriate books and records at a single
location. Such audit may be performed by an independent chartered accountant
designated by a party, upon reasonable notice and during regular business hours.
A party shall conduct no more than one (1) such audit during

 

9



--------------------------------------------------------------------------------

any Contract Year unless any prior audit showed material breach of a
representation, warranty or covenant, in which event the a party may conduct no
more than two (2) audits during the succeeding Contract Year. Each party shall
pay its own costs of conducting any such audit unless it is determined by Final
Adjudication that the party whose books and records were audited was in breach
by more than five percent (5%), in which event it shall pay all reasonable costs
of such audit.

 

7 INDEMNIFICATION, INSURANCE AND LIMITS ON LIABILITY

 

7.1 Indemnification by Licensee. Licensee shall defend, indemnify, and hold
harmless Senetek, its officers, agents, employees and Affiliates from any loss
and from any claim, action, damage, expense or liability (including defense
costs and attorneys’ fees) (collectively, “Claims”) arising out of or related to
a breach or alleged breach of any representation, warranty or covenant made by
Licensee herein, or the marketing, sale or use of Products or the manufacture of
Products, except insofar as such claims are related to or arise from Senetek’s
negligence or breach of any representation, warranty or covenant made by Senetek
under this Agreement.

 

7.2 Indemnification by Senetek. Senetek shall defend, indemnify, and hold
harmless Licensee, its officers, agents, employees and Affiliates from any
Claims (i.e. from any claim, action, damage, expense or liability, including
defense costs and attorneys’ fees) arising out of or related to a breach or
alleged breach of any representation, warranty, or covenant made by Senetek
herein, except insofar as such claims are related to or arise from Licensee’s
negligence or breach of any representation, warranty or covenant made by
Licensee under this Agreement.

 

7.3 Insurance. Each party shall maintain at its expense commercial general
liability insurance with appropriate riders insuring its performance hereunder
with an insurance company or companies rated at least Best AA, or as Gerling in
a principal amount of not less than Two Million Dollars (US$2,000,000) per
occurrence and Five Million Dollars (US$5,000,000) in the annual aggregate.
Within thirty (30) calendar days after the date of this Agreement, each party
shall furnish to the other a certificate evidencing such insurance. Either party
may elect to suspend its performance hereunder until the other party’s insurance
is in place and the certificate of coverage is provided, and may thereafter
suspend its performance if it reasonably believes such insurance is not in place
until the other party provides reasonable assurance that such coverage is in
place without any gap in coverage during the Term and will be maintained as
required by this Agreement.

 

7.4 No Consequential Damages. Except for claims that include consequential
damages paid to Persons that are not Affiliates of an indemnified party, neither
party shall be liable to the other for consequential damages, lost profits,
injury to reputation or similar claims; provided, however, that nothing in this
sentence shall be construed to in any way limit Licensee’s obligation to pay
Royalty due on Net Sales of Products under this Agreement. UNDER NO
CIRCUMSTANCES SHALL EITHER PARTY OR ITS AFFILIATES HAVE ANY LIABILITY ARISING
FROM THIS AGREEMENT IN EXCESS OF 10 (TEN) TIMES THE HIGHEST AGGREGATE AMOUNT
PAID AS ROYALTIES FOR PRODUCTS IN ANY OF THE THREE PRECEDING CONTRACT YEARS.
Each party acknowledges and agrees that, but for the limitations of liability
set forth in this Section, the other party would not have entered into this
Agreement upon the terms set forth herein and that such limitations are a
material part of this Agreement.

 

10



--------------------------------------------------------------------------------

7.5 Recalls. In the event any Product(s) must be recalled from distribution by
reason of failure to meet any requirements of law or otherwise, Licensee shall
immediately effect such recall at its own expense and may thereafter pursue its
rights, if any, pursuant to Section 7.2. Senetek shall use Best Efforts to
cooperate with Licensee in implementing any such recall or responding to any
regulatory matters in connection therewith, provided Licensee shall pay
Senetek’s out-of-pocket expenses related thereto, subject to any subsequent
claim under Section 7.2.

 

8. INFRINGEMENT

 

8.1 Notification of Infringement. During the Term, each party shall promptly
advise the other in writing of any infringement, imitation or act by third
parties inconsistent with the ownership of and rights to the Intellectual
Property as represented in this Agreement or any act of unfair competition by
third parties (any of the foregoing shall be referred to as an “infringement”)
relating to any of the Intellectual Property or any patent, trademark or other
intellectual property of Licensee related to the Products, wherever and whenever
such infringement or act shall come to the attention of such party. Senetek (in
the case of infringement of the Intellectual Property) or Licensee (in the case
of infringement of its intellectual property) shall promptly take such
commercially reasonable action as is required to restrain such infringement or
otherwise enforce its rights, and the other party shall cooperate fully in such
action and, if so requested, shall join as a party to any appropriate legal
proceedings for such purpose. Each party shall bear its own expenses in
connection with the foregoing. If within 30 days after the owner of the
intellectual property being infringed becomes aware of such infringement, such
party fails to commence appropriate and diligent action with respect to such
infringement, the other party shall have the right, to the extent permitted by
law, to institute an action for infringement at its own expense, and in its own
name, or in the name of any of its Affiliates and the right to enforce and
collect any judgment thereon.

 

8.2 Recovery. Any recovery by either party as a result of any claim, demand,
litigation or other action contemplated by Section 8.1 or any settlement thereof
shall first be used to reimburse each party for the reasonable costs of the
action borne by such party (or, if the recovery is less than the aggregate costs
of such action, shall be distributed between the parties in proportion to the
costs of the action borne by each of the parties), with the remaining amount, if
any, to be paid to the party bringing the action.

 

9. TERM AND TERMINATION

 

9.1 Term. The term of this Agreement shall be the Term as defined in Article 1
unless terminated earlier than therein provided pursuant to this Article 9.

 

9.2 Termination for Cause. Each party shall have the right to terminate this
Agreement at any time upon written notice to the other in the event (i) the
other party is found in breach of any of its representations or fails to perform
any material obligation and such failure continues for a period of thirty (30)
days with respect to a payment failure or, with respect to any other failure,
such failure continues for a period of sixty (60) days after notice thereof or
(ii) the other party is declared insolvent or bankrupt by a court of competent
jurisdiction, or a voluntary petition of bankruptcy is filed in any court of
competent jurisdiction by the other party, or the other party makes or executes
any assignment for the benefit of creditors. Notwithstanding the foregoing, in
the case of a breach by Licensee of its covenants with respect to the Minimum
Net Sales, Senetek’s exclusive remedy is to terminate

 

11



--------------------------------------------------------------------------------

this Agreement, however, Licensee shall have the right to cure such breach by
payment to Senetek of an amount equal to the applicable Royalty due on the
number of Units by which Licensee failed to achieve the Minimum Net Sales

 

9.3 Licensee shall have the right to terminate this Agreement on six (6) months’
prior written notice.

 

10. MISCELLANEOUS

 

10.1 Method of Payments. All payments due under this Agreement shall be paid in
EUROS by wire transfer of immediately available funds to Senetek in the United
States. Late payments shall be subject to a monthly processing fee of
one-and-one-half percent (1.5%) of the amount overdue or, if such amount is not
permitted by law, the maximum amount permitted by law.

 

10.2 Taxes. All taxes due with respect to the sales of Products by Licensee
shall be paid by it. If Senetek is required to collect and remit any tax for
which Licensee is responsible, Senetek shall be entitled to collect the amount
of such tax from Licensee within 30 days of the date any such tax is due
together with a handling charge of five percent (5%) of the amount remitted.

 

10.3 No Joint Venture. It is not the intent of the parties hereto to form any
partnership or joint venture. Each party shall, in relation to its obligations
hereunder, act as an independent contractor, and nothing in this Agreement shall
be construed to give either party the power or authority to act for, bind or
commit the other.

 

10.4 Governing Law. Any dispute arising out of or in connection with this
Agreement, including any question regarding its existence, validity or
termination, shall be referred to and finally resolved by arbitration under the
LCIA Rules, which Rules as from time to time in effect are deemed to be
incorporated by reference into this Section 10.4. The number of arbitrators
shall be three, the seat, or legal place, of arbitration shall be London, the
language to be used in the arbitral proceedings shall be English, and the
governing law of the Agreement shall be the substantive law of England.

 

10.5 No Assignment. Neither party to this Agreement may assign its rights or
obligations under this Agreement without the prior written consent of the other
party to this Agreement; provided, however, that either party may assign its
rights to an Affiliate or to any successor by merger, consolidation, sale of
stock or the sale of substantially all of the assets of such party; provided
further, that no such permitted assignment shall relieve the assigning party of
its liability for any breach by its assignee. Licensee may not sub-license any
of its rights hereunder without the prior written consent of Senetek. Any
permitted sublicense shall require that the sub-licensee agree in writing to
comply with the terms of this Agreement and shall name Senetek as a third-party
beneficiary with rights of enforcement. No sub-licensee shall have any right to
grant additional sublicenses, and any attempt to grant such a further sublicense
shall automatically terminate the sub-license under which such additional
sub-license purportedly was granted.

 

10.6 Force Majeure. No party hereto shall be liable to any other in damages for,
nor shall this Agreement be terminable by reason of, any delay or default in
such party’s performance hereunder if such delay or default is caused by
conditions beyond such party’s control including, but not limited to, acts of
God, regulation or law or other action of any

 

12



--------------------------------------------------------------------------------

government or any agency thereof, war, insurrection, civil commotion,
destruction of production facilities or materials by earthquake, fire, flood or
storm, labor disturbances, epidemic, or failure of suppliers, public utilities
or common carriers. Each party hereto agrees to promptly notify the other party
of any event of force majeure under this Section 10.6 and to employ Best Efforts
towards prompt resumption of its performance hereunder if such performance is
delayed or interrupted by reason of such event. In the absence of a force
majeure event involving material impairment or destruction of manufacturing
capability or supply chain for Product, no force majeure event shall be deemed
to excuse the failure of Licensee to meet the Minimum Net Sales applicable to
any Contract Year.

 

10.7 Notices. Unless otherwise provided herein, any notice required or permitted
to be given hereunder (a “Notice”) shall be mailed by certified mail or
generally recognized express courier service with signature required for
delivery, postage prepaid, sent by facsimile transmission, or delivered by hand
to the party to whom such Notice is required or permitted to be given hereunder,
at such party’s headquarters address first set forth above or at such other
address as the party may have designated by Notice hereunder. If mailed, any
such Notice shall be deemed to have been given as of the date of receipt, as
evidenced by the date appearing on the delivery notice. If delivered by hand,
any such Notice shall be deemed to have been given when received by the party or
agent of such party to whom such Notice is given, as evidenced by written and
dated receipt of the receiving party.



 

10.8 Captions. The captions in this Agreement are solely for convenience of
reference and shall not be used for purposes of interpreting or construing the
provisions hereof.

 

10.9 Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provision shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

 

10.10 Waiver. No failure on the part of any party hereto to exercise, and no
delay in exercising, any right, privilege or power hereunder shall operate as a
waiver or relinquishment thereof; nor shall any single or partial exercise by
any party hereto of any right, privilege or power hereunder preclude any other
or further exercise thereof, or the exercise of any other right, privilege or
power.

 

10.11 Entire Agreement. This Agreement together with its Schedules constitutes
the entire agreement and understanding between the parties hereto with respect
to the subject matter of this Agreement and shall supersede any prior
agreements, negotiations, understandings, representations, statements and
writings relating thereto. This Agreement may not be amended or modified except
in a writing signed by a duly authorized officer of the party against whom
enforcement of such amendment is sought.

 

10.12 Counterparts. This Agreement may be executed in one or more counterparts
by exchange of facsimile copies of signature pages, each of which will be deemed
an original and all of which together will constitute one and the same
instrument.

 

13



--------------------------------------------------------------------------------

10.13 Document Preparation. The Parties acknowledge that this Agreement is a
product of extensive negotiations and that no inference should be drawn
regarding the preparation of this document.

 

To evidence this Agreement, the parties have caused their duly authorized
representatives to execute this Agreement as of the Agreement Date.

 

FERROSAN A/S By:  

/s/ Niels de Coninck-Smith

--------------------------------------------------------------------------------

Name:   Niels de Coninck-Smith Date:   December 10, 2004 Title:   Chief
Executive Officer SENETEK PLC By:  

/s/ Frank J. Massino

--------------------------------------------------------------------------------

Name:   Frank J. Massino Date:   December 10, 2004 Title:   Chairman and Chief
Executive Officer

 

14



--------------------------------------------------------------------------------

SCHEDULE 1.8

DOCUMENTATION

 

1. Kinetin pre-Clinical Safety Studies

 

  A. STK 1—Ames Test

  B. STK 2—Mouse Lymphoma TK Locus Assay

  C. STK 4—Acute Oral Toxicity to Mice

  D. STK 6—Acute Oral Toxicity to Rats

  E. STK 7—Acute Dermal Toxicity to Rats

  F. STK 8—Irritant Effects on Rabbit Skin

  G. STK 9 –Irritant Effects on the Rabbit Eye

  H. STK 10—Delayed Contact Hypersensitivity in Guinea Pig

  I. STK 15—Kinetin and Furfural Bacterial Mutation Assay

  J. STK 30—Mouse Micronucleus Test

 

2. Kinetin Clinical Safety Studies

 

  A. KTN 001

  B. KTN 003

 

3. Kinetin In-vitro Skin Penetration Studies

 

4. Kinetin Raw Material Test HPLC Procedure and Specifications (current
supplier)

 

5. Product Composition and Manufacturing Instructions for Formulae Developed by
Senetek.

 

6. Product Specifications for Formulae Developed by Senetek PLC.

 

7. Kinetin HPLC Assay Procedure for Formulated Products

 

15



--------------------------------------------------------------------------------

SCHEDULE 1.14

PATENTS

 

Title

--------------------------------------------------------------------------------

   Country


--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

   Application
No.


--------------------------------------------------------------------------------

   Patent No.


--------------------------------------------------------------------------------

   Patent Date


--------------------------------------------------------------------------------

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Argentina    Granted    320120    250273    1/28/97

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Australia    Granted    81884/91    666836    7/9/96

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Austria    Granted    91912579.9    0584068    10/6/99

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Belgium    Granted    91912579.9    0584068    10/6/99

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Brazil    Granted    2108368    P19107307    10/31/00

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Canada    Granted         1,339,503    10/21/97

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Canada    Pending    2108369          

Method and Composition for

Ameliorating the Adverse Effects of Aging

   China    Granted    91104472.8    ZL91104472    6/3/96

Method and Composition for

Ameliorating the Adverse Effects of Aging

   European
Patent
Office    Granted    91912579.9    0584068    10/6/99

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Finland    Pending    935039          

Method and Composition for

Ameliorating the Adverse Effects of Aging

   France    Granted    91912579.9    0584068    10/6/99

Method and Composition

for Ameliorating the Adverse Effects of Aging

   Germany    Granted    91912579.9    0584068    10/6/99

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Great
Britain    Granted    91912579.9    0584068    10/6/99

 

16



--------------------------------------------------------------------------------

Title

--------------------------------------------------------------------------------

   Country


--------------------------------------------------------------------------------

  Status


--------------------------------------------------------------------------------

   Application
No.


--------------------------------------------------------------------------------

   Patent No.


--------------------------------------------------------------------------------

   Patent Date


--------------------------------------------------------------------------------

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Greece   Granted    91912579.9    0584068    10/6/99

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Ireland,
Republic of   Pending    1715/91          

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Israel   Granted    98204    98204    2/12/95

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Japan   Granted    512066/91          

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Japan
(divisional)   Pending    3103375          

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Luxem-
bourg   Granted    91912579.9    0584068    10/6/99

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Korea,
South   Granted    703452/93    196660    2/22/99

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Malaysia   Pending    PI9100865          

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Mexico   Granted    25,886    178834    7/2/95

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Nether-
lands   Granted    91912579.9    0584068    10/6/99

Method and Composition for

Ameliorating the Adverse Effects of Aging

   New
Zealand   Granted    238210    238210    10/1/93

Method and Composition for

Ameliorating the Adverse Effects of Aging

   New
Zealand   Granted    247836    247836    8/8/97

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Norway   Granted    934115    304814    2/22/99

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Philippines   Pending    42893          

 

17



--------------------------------------------------------------------------------

Title

--------------------------------------------------------------------------------

   Country


--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

   Application
No.


--------------------------------------------------------------------------------

   Patent No.


--------------------------------------------------------------------------------

   Patent Date


--------------------------------------------------------------------------------

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Saudi
Arabia    Pending    91120262          

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Spain    Granted    91912579.9    0584068    10/6/99

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Sweden    Granted    91912579.9    0584068    10/6/99

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Switzer-
land    Granted    91912579.9    0584068    10/6/99

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Taiwan    Granted    80105893    76376    5/23/96

Method and Composition for

Ameliorating the Adverse Effects of Aging

   Venezuela    Pending    727          

Method and Composition for

Ameliorating the Adverse Effects of Aging

   U.S.    Granted    206,041    5,371,089    12/6/94

Method and Composition for

Ameliorating the Adverse Effects of Aging

   U.S.    Granted    292,721    5,602,139    2/11/97

Method and Composition for

Ameliorating the Adverse Effects of Aging

   U.S.    Granted    314,361    5,614,507    3/25/97

 

18



--------------------------------------------------------------------------------

SCHEDULE 1.16

PRODUCTS

 

Imedeen Expression Line Control Serum (with kinetin)

 

Ingredient specification

 

*** Confidential Treatment has been requested

 

19



--------------------------------------------------------------------------------

SCHEDULE 3.1

 

PREVIOUSLY APPROVED TESTING

 

1. Kinetin skin permeation test of final formula

 

Prof McCullough, Californa, US

 

Completed with satisfactorily results

 

2. Study of combined effect of systemic application of Imedeen Time Perfection
(ITP) active ingredients and topical application of kinetin on quality and
quantity of dermal extracellular matrix and of epidermis.

 

Dr Damour, Lyon, France

 

In progress, to be completed

 

3. Evaluation of the efficacy of Expression Line Control™ in improving the
appearance of micro-wrinkles, moisturization and elasticity in healthy women

 

BioBasic Europe, Italy

 

In progress, to be completed Jan 2005

 

20



--------------------------------------------------------------------------------

SCHEDULE 4.1.4

 

APPROVED KINETIN CLAIMS

 

  1. Powerful antioxidant

 

  2. Nature Identical - found throughout nature

 

  3. Endogenous - found in our bodies, helps protects our DNA and can actually
be cleaved from our DNA

 

  4. Not an acid

 

  5. Does not disrupt the skin barrier function of the skin

 

  6. Increases Moisture Retention, protects against transepidermal water loss

 

  7. Highly effective in reducing fine lines and wrinkles, mottled
hyperpigmentation and improving skin texture (reducing roughness), i.e., visibly
reduces the appearance of fine lines and wrinkles - (if you are to use this
claim, it must be worded exactly as it is stated in this example)

 

  8. In cellular activity studies, delayed the destruction of the fibroblast,
the unit of the cell that produces collagen and elastin

 

  9. Compatible with a sunscreen, i.e., can be combined with a sunscreen

 

  10. Provides a Sun Protectant Factor against UVC harmful rays from the sun

 

  11. Clinically proven in human trials, using the identical protocols required
for getting a product approved for prescription use by the US Food and Drug
Administration

 

  12. Virtually side effect free, do not see burning, peeling or stinging with
Kinetin compared to retinoic acid, alpha hydroxy acids, etc..

 

  13. Possesses anti-inflammatory properties

 

  14. Evens out skin tone

 

  15. Protects against age spots and redness (Diminishes)

 

  16. No photosensitivity associated with Kinetin

 

  17. Works without irritation or exfoliation

 

21



--------------------------------------------------------------------------------

SCHEDULE 4.2.3

OTHER LICENSE AGREEMENTS

 

1. Valeant Pharmaceuticals International

 

2. Revlon Consumer Products Corporation

 

3. Osmotics Corporation

 

4. The Body Shop

 

5. Allure Cosmetics

 

6. Med-Beauty AG

 

7. Vivier Pharma Inc.

 

8. Age Advantage Laboratories, Inc.

 

9. Panion & BF Laboratory Ltd.

 

10. Enprani Co., Ltd.

 

22



--------------------------------------------------------------------------------

SCHEDULE 5.4

PRESS RELEASE

 

Press Release

Source: Senetek PLC

 

Senetek PLC Announces Global License for Ferrosan A/S to Market

Kinetin Skin Care Line under Imedeen® Brand

 

NAPA, Calif., December 10, 2004 / PRNewswire-First Call/ — Senetek PLC (OTCBB:
SNTKY—News), www.senetekplc.com, a healthcare technologies company focused on
developing and co-marketing products for the anti-aging markets worldwide, today
announced the signing of a global non-exclusive license agreement for Ferrosan
A/S of Denmark to launch a collection of Kinetin skin care products as a line
extension of its Imedeen® brand of oral skin care supplements. Imedeen® is
recognized as worldwide brand category leader. Under the agreement, Ferrosan
will manufacture and intends to market the line in the prestige, natural
products and direct-to-consumer channels of distribution in addition to the mass
market, including Boots® pharmacies in Europe. The latter channel became
available for licensing under a recent amendment to Revlon’s license in which it
agreed that its license would be non-exclusive in the global mass market.
Senetek and Ferrosan also plan to jointly develop oral nutriceutical
formulations featuring the proven antioxidant properties of Kinetin.

 

Frank J. Massino, Chairman and Chief Executive Officer of Senetek, said, “We are
very pleased with this new commercial partnership which will further expand
Kinetin’s global presence in association with the very strong Imedeen trademark.
This new license marks our first step in our campaign to increase Kinetin’s
availability in the mass market, which is the largest skin care channel of
trade, and co-development with Ferrosan of an oral antioxidant also will be a
milestone in our announced program to broaden the product classes benefiting
from the remarkable properties of our patented compound, Kinetin.”

 

Lars Lindmark, Vice President Science & Development of Ferrosan A/S, commented,
“Kinetin’s strong science and wide functions represent exciting opportunities
for our life-style supplements portfolio, especially within the skin care
category and potentially also numerous nutraceutical applications”.

 

* * * *

 

Senetek is a life sciences-driven product development and licensing company
focused on the high growth market for dermatological and skin care products
primarily addressing photodamage and age-related skin conditions. Senetek’s
patented compound Kinetin is a naturally occurring cytokinin that has proven
effective in improving the appearance of aging skin with virtually none of the
side effects associated with acid-based active ingredients. Senetek has licensed
Kinetin to leading global and regional dermatological and skin care marketers
including Valeant Pharmaceuticals, The Body Shop and Revlon. Senetek’s

 

23



--------------------------------------------------------------------------------

researchers at the University of Aarhus, Denmark, also are collaborating with
the Institute of Experimental Botany, Prague, and with Beiersdorf AG, Hamburg,
to identify and evaluate additional new biologically active compounds for this
high growth field.

 

Senetek PLC Investor Relations Contact:

 

1-707-226-3900 ext. 102

E-mail: Pknopick@eandecommunications.com

 

Safe Harbor Statement

 

This news release contains statements that may be considered “forward-looking
statements” within the meaning of the Private Securities Litigation Reform Act,
including those that might imply Senetek’s expectation of a successful launch of
Kinetin skin care under the Imedeen brand, successful development of an oral
antioxidant formulation of Kinetin, and successful evaluation and development of
other new compounds in collaboration with the Institute of Experimental Botany
and Beiersdorf AG. Forward-looking statements by their nature involve
substantial uncertainty, and actual results may differ materially from those
that might be suggested by such statements. Important factors identified by the
Company that it believes could result in such material differences are described
in the Company’s Annual Report on Form 10-K for the year 2003. However, the
Company necessarily can give no assurance that it has identified or will
identify all of the factors that may result in any particular forward-looking
statement materially differing from actual results, and the Company assumes no
obligation to correct or update any forward-looking statements which may prove
to be inaccurate, whether as a result of new information, future events or
otherwise.

 

24